DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/15/2022 has been entered.  Claims 7-10 have been amended and Claims 11-12 have been added.  Claims 7-12 are currently pending in the application.  The amendment overcomes each objection, interpretation under 35 U.S.C. 112(f), and rejection under 112(a) and 112(b) previously set forth in the Non-Final Office Action of 2/14/2022.

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 4/15/2022, with respect to the rejection(s) of Claims 7, 9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims.
Regarding determining every time the light detection signal is output from the light sensor, whether the intensity of the signal light is equal to or less than a second threshold, US 20100123775 A1 by Shibasaki (hereinafter “Shibasaki”) discloses an upper limit value TL and a lower limit value TU for the laser output value.  A comparison between the amount of illumination light calculated and the upper limit value TL is carried out each time the brightness adjustment process is performed.  A subsequent comparison between the amount of illumination light calculated and the lower limit value TU is carried out in the case that the amount of illumination light has been found to exceed the upper limit value TL.   
Shibasaki does not disclose comparison to the second threshold every time the light detection signal is output from the light sensor.  However, JP 2014057732 A by Hirakawa (hereinafter “Hirakawa”) discloses a processing method in which the controller 25 further obtains a difference value DV measured between the average pixels in the area ARij and a target brightness value.  The difference value DV is then compared to thresholds TH1 and TH2 each time the processing method is carried out.
Regarding stopping suppressing at least one of the light intensity of the illumination light and the power supplied from the power supply to the light sensor, Shibasaki does not disclose stopping the suppression of the signal light in response to the comparison of the signal light intensity to the second threshold.  However, Hirakawa discloses the controller 25 further obtaining a difference value DV measured between the average value of the pixels in the area ARij and a target brightness value.  The amount of illumination light provided to the area ARij is increased or decreased according to the result of comparison between the difference value DV and the threshold values TH1 and TH2.  If it is determined by the controller 25 that the difference value DV is less than the threshold value TH1, the amount of illumination light provided to the area ARij is increased.
Please see the rejection under 35 U.S.C. 103 below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100123775 A1 by Shibasaki (hereinafter “Shibasaki”) in view of US 20140284460 A1 by Nishimura (hereinafter “Nishimura”) and JP 2014057732 A by Hirakawa (hereinafter “Hirakawa”).
Regarding Claim 7, Shibasaki discloses an optical-scanning observation device (endoscope system) comprising: a light source configured to output illumination light (processor 30 with lasers 20R, 20G, 20B; [0032-32]; Fig. 1); a scanner configured to scan the illumination light (scanning unit 16; [0033]; Fig. 2); a light sensor configured to detect signal light produced, in a subject, at each scan position of the illumination light through irradiation of the illumination light (light detected by photosensors 28R, 28G, 28B transformed to image-pixel signals at each scan position; [0036-37]) and generate and output a light detection signal based on intensity of the signal light (luminance data generated from image-pixel signals; [0040-44]; Fig. 3); and a processor configured to: 
determine, every time the light detection signal is output from the light sensor (brightness adjustment processing in system controller 40; [0045-47]), whether the intensity of the signal light is equal to or greater than a prescribed acceptable threshold set on the basis of a current capacity (upper limit value TL for the laser output value; [0059-60]; Fig. 5); in response to determining that the intensity of the signal light is equal to or greater than the prescribed acceptable threshold, suppress at least one of light intensity of the illumination light and the power supplied from the power supply to the light sensor (set laser output level equal to upper limit value TL when the calculated laser output level exceeds the upper limit value TL; [0059-60]; Fig. 5); 
determine, whether the intensity of the signal light is equal to or less than a second threshold after at least one of the light intensity of the illumination light and the power supplied from the power supply to the light sensor is suppressed (system controller changes the laser output value when the calculated laser output level is less than the lower limit lower value TU), the second threshold being less by a prescribed value than the prescribed acceptable threshold (lower limit value TU is less than upper limit value TL; [0059-60]; Fig. 5).
Shibasaki does not disclose a power supply unit that supplies power to the light detection unit, a comparison to the second threshold every time the light detection signal is output from the light sensor, or in response to determining that the intensity of the signal light is equal to or less than the second threshold, stopping suppressing at least one of the light intensity of the illumination light and the power supplied from the power supply to the light sensor.  
However, Nishimura discloses a scanning endoscope with photodetectors 14 for detecting the intensity of return light emitted from an object.  Each photodetector 14 has a driving power source controlled by control unit 15 to be turned on and off based on the detection result ([0023-24]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Shibasaki with the power supply disclosed by Nishimura with the benefit of controlling the pixel values in a generated image to prevent halation and allow observation of a clear image (Nishimura [0031]).
Further, Hirakawa discloses a scanning endoscope system 1 in which illumination light is provided to image an area ARij.  The illumination light is emitted from light source unit 21 and the light amount can be adjusted by controller 25 ([0050-54]).  In the processing method shown in Fig. 7, the controller 25 further obtains a difference value DV measured between the average value of the pixels in the area ARij and a target brightness value.  The difference value DV is then compared to thresholds TH1 and TH2 each time the processing method is carried out.  If it is determined by the controller 25 that the difference value DV is less than the threshold value TH1, the amount of illumination light provided to the area ARij is increased ([0068-70]; Fig. 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Shibasaki with the processing method disclosed by Hirakawa with the benefit of changing or maintaining a setting value of light using the controller ([0072]).
Regarding Claim 8, Shibasaki as modified by Nishimura and Hirakawa discloses the optical-scanning observation device according to claim 7.  Shibasaki further discloses wherein when at least one of the light intensity of the illumination light and the power supplied from the power supply to the light sensor is suppressed (system controller decreases laser output level when the calculated laser output level exceeds the upper limit value TL; [0059-60]; Fig. 5), the processor is configured to generate the image having a saturated pixel value (luminance values represented in 256 steps, where the maximum value is assigned based on detected signal as shown in Fig. 3; [0041-44]) in a region corresponding to a period during which at least one of the light intensity of the illumination light and the power supplied from the power supply to the light sensor is suppressed (intensity decreased from previous frames; [0041-44]).
Regarding Claim 9, Shibasaki discloses an optical-scanning-observation-device operation method for an optical-scanning observation device (endoscope system) that includes a light source configured to output illumination light (processor 30 with lasers 20R, 20G, 20B; [0032-32]; Fig. 1), a scanner configured to scan the illumination light (scanning unit 16; [0033]; Fig. 2), a light sensor configured to detect signal light produced, in a subject, at each scan position of the illumination light through irradiation of the illumination light (light detected by photosensors 28R, 28G, 28B transformed to image-pixel signals at each scan position; [0036-37]) and generate and output a light detection signal based on intensity of the signal light (luminance data generated from image-pixel signals; [0040-44]; Fig. 3), the method comprising: 
determining, every time the light detection signal is output from the light sensor (brightness adjustment processing in system controller 40; [0045-47]), whether the intensity of the signal light, is equal to or greater than a prescribed acceptable threshold set on the basis of a current capacity (upper limit value TL for the laser output value; [0059-60]; Fig. 5); and in response to determining that the intensity of the signal light is equal to or greater than the prescribed acceptable threshold, suppressing at least one of light intensity of the illumination light and the power supplied from the power supply to the light sensor (set laser output level equal to upper limit value TL when the calculated laser output level exceeds the upper limit value TL; [0059-60]; Fig. 5); 
determining, whether the intensity of the signal light is equal to or less than a second threshold after at least one of the light intensity of the illumination light and the power supplied from the power supply to the light sensor is suppressed (system controller changes the laser output value when the calculated laser output level is less than the lower limit lower value TU), the second threshold being less by a prescribed value than the prescribed acceptable threshold (lower limit value TU is less than upper limit value TL; [0059-60]; Fig. 5).
Shibasaki does not disclose a power supply unit that supplies power to the light detection unit, a comparison to the second threshold every time the light detection signal is output from the light sensor, or in response to determining that the intensity of the signal light is equal to or less than the second threshold, stopping suppressing at least one of the light intensity of the illumination light and the power supplied from the power supply to the light sensor.  
However, Nishimura discloses a scanning endoscope with photodetectors 14 for detecting the intensity of return light emitted from an object.  Each photodetector 14 has a driving power source controlled by control unit 15 to be turned on and off based on the detection result ([0023-24]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Shibasaki with the power supply disclosed by Nishimura with the benefit of controlling the pixel values in a generated image to prevent halation and allow observation of a clear image (Nishimura [0031]).
Further, Hirakawa discloses a scanning endoscope system 1 in which illumination light is provided to image an area ARij.  The illumination light is emitted from light source unit 21 and the light amount can be adjusted by controller 25 ([0050-54]).  In the processing method shown in Fig. 7, the controller 25 further obtains a difference value DV measured between the average value of the pixels in the area ARij and a target brightness value.  The difference value DV is then compared to thresholds TH1 and TH2 each time the processing method is carried out.  If it is determined by the controller 25 that the difference value DV is less than the threshold value TH1, the amount of illumination light provided to the area ARij is increased ([0068-70]; Fig. 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Shibasaki with the processing method disclosed by Hirakawa with the benefit of changing or maintaining a setting value of light using the controller ([0072]).
Regarding Claim 10, Shibasaki as modified by Nishimura and Hirakawa discloses the optical-scanning-observation-device operation method according to claim 9.  Shibasaki discloses the method further comprising, when at least one of the light intensity of the illumination light and the power supplied from the power supply to the light sensor is suppressed (system controller decreases laser output level when the calculated laser output level exceeds the upper limit value TL; [0059-60]; Fig. 5), generating the image having a saturated pixel value (luminance values represented in 256 steps, where the maximum value is assigned based on detected signal as shown in Fig. 3; [0041-44]) in a region corresponding to a period during which at least one of the light intensity of the illumination light and the power supplied from the power supply to the light sensor is suppressed (intensity decreased from previous frames; [0041-44]).
Regarding Claim 11, Shibasaki as modified by Nishimura and Hirakawa discloses the optical-scanning observation device according to claim 7.  Shibasaki does not disclose a first or second power supply unit with a first or second voltage or a control unit for switching.  However, Nishimura discloses a scanning endoscope with photodetectors 14 for detecting the intensity of return light emitted from an object.  Each photodetector 14 has a driving power source and is independently controlled by control unit 15 to be turned on and off based on the detection result.  In the case that each power supply is turned on, the corresponding photodetector is connected to the scanner driving unit 12 ([0023-24]; Fig. 1).  To control light detection, a photodetector 14 which detects a high amount of return light is turned off to prevent a signal from being transmitted.  The determination to switch the power supplies on or off is made in the control unit 15 by comparing the intensity of the incident light on each photodetector 14 to a predetermined threshold ([0034]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Shibasaki with the power supply configuration disclosed by Nishimura with the benefit of selectively detecting return light equal to or smaller to a predetermined threshold (Nishimura [0034]).
Regarding Claim 12, Shibasaki as modified by Nishimura and Hirakawa discloses the optical-scanning observation device according to claim 7.  Shibasaki further discloses wherein the processor is configured to output a pixel value based on the light detection signal (luminance data generated from image-pixel signals; [0040-44]; Fig. 3), and wherein when at least one of the light intensity of the illumination light and the power supplied from the power supply to the light sensor is suppressed, the processor is configured to output a saturated pixel value (luminance values represented in 256 steps, where the maximum value is assigned based on detected signal as shown in Fig. 3; [0041-44]) to generate an image having the saturated pixel value, regardless of a value of the light detection signal (intensity decreased from previous frames; [0041-44]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170280986 A1
US 20080058629 A1
US 20130242069 A1

	
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795                                                                                                                                                                                                        
/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795